Case: 1:19-cv-02589-CAB Doc #: 90 Filed: 03/23/21 1 of 11. PageID #: 965




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 BRYAN ANTHONY REO,                           )       CASE NO.1:19CV2589
                                              )
                       Plaintiff,             )       SENIOR JUDGE
                                              )       CHRISTOPHER A. BOYKO
                vs.                           )
                                              )
 MARTIN LINDSTEDT,                            )       OPINION AND ORDER
                                              )
                       Defendant.             )

 CHRISTOPHER A. BOYKO, SR. J.:

        This matter is before the Court on Third Party Defendant Kyle J. Bristow’s Motion to

 Dismiss Pursuant to Fed. R. Civ. P 12(b)(2) and Fed. R. Civ. P. 12(b)(6). (ECF # 25). In his

 Report and Recommendation (ECF # 53), the Magistrate Judge recommends granting

 Bristow’s Motion. Upon review, the Court agrees with the Magistrate Judge’s

 recommendation, adopts the R & R and grants Bristow’s Motion to Dismiss Lindstedt’s Third

 Party Claims against Bristow for lack of personal jurisdiction.

        In his Complaint, Plaintiff Bryan Reo alleges Defamation, Invasion of Privacy-False

 Light, Intentional Infliction of Emotional Distress and Permanent Injunction claims against

 Defendant Martin Lindstedt for internet postings allegedly made by Lindstedt accusing Reo

 of exchanging sexual favors with a Missouri Judge for a favorable legal ruling, having an
Case: 1:19-cv-02589-CAB Doc #: 90 Filed: 03/23/21 2 of 11. PageID #: 966




 incestuous relationship with his father and having an extramarital affair.

        Lindstedt filed an Answer and Counterclaim1 which alleges various claims against

 third parties, including Bristow. Lindstedt alleges Bristow conspired with Reo to steal

 Lindstedt’s inheritance and violated Lindstedt’s First Amendment and other undefined civil

 rights. He arguably alleges Defamation against Bristow for referring to Lindstedt as a child

 molester.

        In his Motion to Dismiss, Bristow contends the Court lacks personal jurisdiction over

 him. Bristow is a Michigan resident and Lindstedt is a Missouri resident and none of

 Bristow’s alleged misconduct occurred in Ohio. Consequently, according to Bristow,

 Lindstedt cannot show the Court has personal jurisdiction over Bristow.

        In his Report and Recommendation, the Magistrate Judge recommends granting

 Bristow’s Motion to Dismiss because Lindstedt has failed to meet his burden to show the

 Court has personal jurisdiction over Bristow. He further recommends the Court grant

 Bristow’s Motion to Dismiss, in part, because Lindstedt has failed to allege sufficient facts to

 support his Civil Conspiracy Claim. Moreover, the Magistrate Judge determines that

 Lindstedt failed to offer responses to the arguments made by Bristow in support of dismissal.

 Instead, Lindstedt asks the Court strike Bristow’s Motion and the attached exhibit reporting

 the child molestation charge against Lindstedt.

        In his analysis, the Magistrate Judge determines that Lindstedt failed to demonstrate

 that Bristow’s conduct falls under one of the nine circumstances enumerated in Ohio’s long-



 1
        As the Magistrate Judge correctly points out, Lindstedt’s “Counterclaims” against
        Bristow are, in fact, third party claims as Bristow is not a plaintiff in this matter.

                                                2
Case: 1:19-cv-02589-CAB Doc #: 90 Filed: 03/23/21 3 of 11. PageID #: 967




 arm statute which allows the Court to exercise personal jurisdiction over a defendant. Neither

 Bristow nor Lindstedt are Ohio residents nor do they own property in Ohio. Lindstedt did not

 allege Bristow’s allegedly tortious conduct arose out of any business Bristow conducts in

 Ohio nor arose out of a breach of warranty. Lindstedt did not allege he suffered injury in

 Ohio nor did he allege Bristow’s purported tortious conduct occurred in Ohio. This failure

 alone is sufficient to warrant dismissal. However, the Magistrate Judge further determines

 that Lindstedt failed to demonstrate that the Court’s exercise of personal jurisdiction over

 Bristow would comport with Due Process. Bristow’s conduct was not directed at Ohio; and

 both South Dakota and Missouri have greater interest in the matter since Missouri is

 Lindstedt’s home state and South Dakota is the location of the property Lindstedt alleges

 Bristow is conspiring to take from him. Although Bristow is licensed to practice law in Ohio,

 his conversations with Reo did not relate to Ohio in any way that would allow the Court to

 exercise personal jurisdiction over Bristow.

        Should the Court find it has personal jurisdiction over Bristow, the Magistrate Judge

 alternatively recommends the Court grant Bristow’s Motion to Dismiss for Failure to State a

 Claim on Lindstedt’s Conspiracy Claim because Lindstedt fails to allege any unlawful act or

 any malicious combination which are necessary elements of a conspiracy claim. The

 Magistrate Judge recommends denying Bristow’s Motion to Dismiss on Lindstedt’s

 Defamation claim because at this stage Lindstedt has asserted sufficient facts to make this

 claim plausible. While Bristow submits evidence Lindstedt was charged with child

 molestation, Lindstedt alleges he was not convicted of the charge. Because Lindstedt alleges

 Bristow published a statement to third parties that Lindstedt was a convicted child molester,


                                                3
Case: 1:19-cv-02589-CAB Doc #: 90 Filed: 03/23/21 4 of 11. PageID #: 968




 dismissal is inappropriate under Rule 12(b)(6).

 Lindstedt’s Objections

        Lindstedt objects to the Magistrate Judge’s recommendation that the Court dismiss his

 Third Party Complaint against Bristow for lack of personal jurisdiction because Bristow and

 Reo’s joint filing of their Rule 26 Report of Parties Planning Meeting evidences their

 conspiracy and proves they are under the Court’s jurisdiction. It further proves Bristow has

 an active case in Ohio despite the Magistrate Judge’s contrary conclusion. Lindstedt further

 claims that he is being victimized in Ohio courts by Reo’s and Bristow’s “lawfare.”

                               LAW AND ANALYSIS

 Standard of Review

        Pursuant to Fed. R. Civ. P. 72(b) and 28 U.S.C. § 636(b)(1)(c), the District Court shall

 review de novo any finding or recommendation of the Magistrate’s Report and

 Recommendation to which specific objection is made. A party who fails to file an objection

 waives the right to appeal. U.S. v. Walters, 638 F.2d 947, 950 (6th Cir. 1981). In Thomas v.

 Arn, 474 U.S. 140, 150 (1985), the Supreme Court held: “[i]t does not appear that Congress

 intended to require district court review of a magistrate judge’s factual or legal conclusions,

 under a de novo or any other standard, when neither party objects to those findings.”

        Local Rule 72.3(b) recites in pertinent part:

        The District Judge to whom the case was assigned shall make a de novo
        determination of those portions of the report or specified proposed findings or
        recommendations to which objection is made and may accept, reject, or
        modify, in whole or in part, the findings or recommendations made by the
        Magistrate Judge.

        Put another way, 28 U.S.C. § 636(b) and Local Rule 72.3 authorize the District Court


                                                 4
Case: 1:19-cv-02589-CAB Doc #: 90 Filed: 03/23/21 5 of 11. PageID #: 969




 Judge to address objections by conducting a de novo review of relevant evidence in the record

 before the Magistrate Judge. Parties are not permitted at the district court stage to raise new

 arguments or issues that were not presented to the magistrate. Murr v. United States, 200

 F.3d 895, 902 n.1 (6th Cir. 2000), citing United States v. Waters, 158 F.3d 933 (6th Cir.

 1998).

          “A federal court sitting in diversity may not exercise jurisdiction over a defendant

 unless courts of the forum state would be authorized to do so by state law—and any such

 exercise of jurisdiction must be compatible with the due process requirements of the United

 States Constitution.” Conn v. Zakharov, 667 F.3d 705, 710 (6th Cir. 2012) quoting Int'l

 Techs. Consultants v. Euroglas S.A., 107 F.3d 386, 391 (6th Cir.1997). “The plaintiff bears

 the burden of establishing through “specific facts” that personal jurisdiction exists over the

 non-resident defendant, and the plaintiff must make this demonstration by a preponderance of

 the evidence.” Id., citing Kroger Co. v. Malease Foods Corp., 437 F.3d 506, 510 & n. 3 (6th

 Cir.2006). “But where, as here, the defendant has moved to dismiss the case under Rule

 12(b)(2) for lack of personal jurisdiction and the district court rules on the motion without an

 evidentiary hearing, the plaintiff need only make a ‘prima facie’ case that the court has

 personal jurisdiction.” Conn, 667 F.3d at 711. “In this procedural posture, we do not weigh

 the facts disputed by the parties but instead consider the pleadings in the light most favorable

 to the plaintiff, although we may consider the defendant's undisputed factual assertions.” Id.

          To make a prima facie case for personal jurisdiction over a defendant a plaintiff must

 show that: “(1) jurisdiction is proper under a long-arm statute or other jurisdictional rule of

 Ohio, the forum state; and (2) the Due Process Clause also allows for jurisdiction under the


                                                  5
Case: 1:19-cv-02589-CAB Doc #: 90 Filed: 03/23/21 6 of 11. PageID #: 970




 facts of the case.” Id. “Unlike other jurisdictions, Ohio does not have a long-arm statute that

 reaches to the limits of the Due Process Clause, and the analysis of Ohio's long-arm statute is

 a particularized inquiry wholly separate from the analysis of Federal Due Process law.” Id.

        Ohio’s long-arm statute is found at Ohio Rev. Code § 2307.382 which reads in

 pertinent part:

 (A) A court may exercise personal jurisdiction over a person who acts directly or by an agent,
 as to a cause of action arising from the person's:

        (1) Transacting any business in this state;

        (2) Contracting to supply services or goods in this state;

        (3) Causing tortious injury by an act or omission in this state;

        (4) Causing tortious injury in this state by an act or omission outside this state
        if the person regularly does or solicits business, or engages in any other
        persistent course of conduct, or derives substantial revenue from goods used or
        consumed or services rendered in this state;

        (5) Causing injury in this state to any person by breach of warranty expressly
        or impliedly made in the sale of goods outside this state when the person might
        reasonably have expected such person to use, consume, or be affected by the
        goods in this state, provided that the person also regularly does or solicits
        business, or engages in any other persistent course of conduct, or derives
        substantial revenue from goods used or consumed or services rendered in this
        state;

        (6) Causing tortious injury in this state to any person by an act outside this
        state committed with the purpose of injuring persons, when the person might
        reasonably have expected that some person would be injured thereby in this
        state;

        (7) Causing tortious injury to any person by a criminal act, any element of
        which takes place in this state, which the person commits or in the commission
        of which the person is guilty of complicity.

        (8) Having an interest in, using, or possessing real property in this state;
        (9) Contracting to insure any person, property, or risk located within this state
        at the time of contracting.

                                                6
Case: 1:19-cv-02589-CAB Doc #: 90 Filed: 03/23/21 7 of 11. PageID #: 971




        The Magistrate Judge finds that Lindstedt failed to assert or establish any of above

 factors as applied to Bristow that would permit the Court to exercise personal jurisdiction

 over him.

        Having reviewed the Motion, Opposition, Reply, R & R and Objections, the Court

 adopts the Magistrate Judge’s recommendation and finds that the Court lacks personal

 jurisdiction over Bristow. Lindstedt offers no argument or evidence that demonstrates the

 Court has personal jurisdiction over Bristow. Instead, he relies solely on the joint filing by

 Bristow and Reo of their Rule 26 Report of Parties’ Planning Meeting as proof they are

 conspiring against him.

        However, the Rule 26 conference is mandated by the Federal Rules of Civil Procedure

 and by Court Order. Bristow’s Motion to Dismiss was filed before the conference and the

 challenged Rule 26 Report. Furthermore, the Rule 26 filing by Reo and Bristow indicates that

 they emailed Lindstedt to participate; but instead of participating, Lindstedt issued offensive

 responses to their email. Thus, the Court finds that Bristow’s mere compliance with Fed. R.

 Civ. P. 26 requirements does not establish the Court’s personal jurisdiction over him as it

 does not satisfy any of the Ohio long-arm provisions.

        Moreover, Bristow did not sue Lindstedt. On the contrary, Lindstedt brought suit in

 Ohio against Bristow. Thus, Bristow’s defense of Lindstedt’s claims does not satisfy any of

 the Ohio long-arm statute requirements. Defense of a lawsuit does not constitute transacting

 business in Ohio, particularly where the cause of action must arise from one of the nine

 enumerated provisions of the long-arm statute. Lindstedt’s purported cause of action arose

 prior to the filing of the Rule 26 Report. Nor is it evidence of a conspiracy but rather a


                                                 7
Case: 1:19-cv-02589-CAB Doc #: 90 Filed: 03/23/21 8 of 11. PageID #: 972




 procedural requirement to which all parties are obligated.

        Lindstedt’s claims against Bristow for Defamation and Civil Conspiracy do not

 implicate an Ohio connection either as the alleged conduct did not occur in Ohio and the

 alleged injury arising therefrom did not occur in Ohio. Instead, Lindstedt alleges Bristow and

 Reo conspired to deprive Lindstedt of his property in Missouri and South Dakota and it is

 there that his injury occurred. As to his Defamation claim, Lindstedt is a Missouri resident

 and it is there that any defamation damages occurred. Finally, Lindstedt fails to assert any

 facts that Bristow made the defamatory statements in Ohio nor were the statements directed to

 Ohio residents. Moreover, Lindstedt does not allege that either he or Bristow owns property

 in Ohio.

        As a result, the Court agrees with the Magistrate Judge that Lindstedt has failed to

 satisfy Ohio’s long-arm statute and therefore the Court is without personal jurisdiction over

 Bristow. See Conn, 667 F.3d at 711–12. (“Of course, if jurisdiction is not proper under Due

 Process Clause it is unnecessary to analyze jurisdiction under the state long-arm statute, and

 vice-versa.”). See also Brunner v. Hampson, 441 F.3d 457, 467 (6th Cir.2006) (if a plaintiff

 cannot show jurisdiction under the Ohio long-arm statute, a Due Process analysis is

 unnecessary).

        Lindstedt appears to contend that because Bristow is licensed to practice law in Ohio

 he is amenable to personal jurisdiction. But Ohio’s long-arm statute requires that Lindstedt’s

 cause of action “arise” out of one of the nine enumerated conditions in order for the Court to

 exercise personal jurisdiction over Bristow. As the Magistrate Judge notes, Lindstedt has

 failed to make that showing. None of Lindstedt’s claims against Bristow arose out of


                                                8
Case: 1:19-cv-02589-CAB Doc #: 90 Filed: 03/23/21 9 of 11. PageID #: 973




 Bristow’s practice of law in Ohio. Therefore, Lindstedt has failed to demonstrate personal

 jurisdiction under Ohio’s long-arm statute.

        While dismissal is warranted for Lindstedt’s failure to satisfy Ohio’s long-arm statute,

 the Magistrate Judge analyzes his claims under the Due Process requirements and determines

 Lindstedt could not satisfy these requirements either.

         “There are two kinds of personal jurisdiction within the Federal Due Process inquiry:

 (1) general personal jurisdiction, where the suit does not arise from defendant's contacts with

 the forum state; and (2) specific jurisdiction, where the suit does arise from the defendant's

 contacts with the forum state.” Conn, 667 F.3d at 712–13. The Magistrate Judge determines,

 and the Court agrees that there is no general jurisdiction over Bristow as he is not domiciled

 in Ohio and has no active cases here per his Declaration. Lindstedt points to the instant case

 for the proposition that Bristow has an active case in Ohio. However, Bristow is defending

 himself in this case and is not serving as counsel for any other party. Thus, there is no general

 jurisdiction over Bristow. Furthermore, the Sixth Circuit has concluded that “Ohio law does

 not appear to recognize general jurisdiction over non-resident defendants, but instead requires

 that the court find specific jurisdiction under one of the bases of jurisdiction listed in Ohio's

 long-arm statute.” Conn, 667 F.3d at 717. Here, Lindstedt has not alleged any facts that

 would establish personal jurisdiction over Bristow. Bristow, on the other hand, has submitted

 a declaration stating that he lives in Michigan and does not have any active cases pending in

 Ohio. ECF Doc. 25 at 21. The Court can only conclude that it lacks general personal

 jurisdiction over Bristow.

        “Unlike general jurisdiction, specific personal jurisdiction requires that a defendant’s


                                                  9
Case: 1:19-cv-02589-CAB Doc #: 90 Filed: 03/23/21 10 of 11. PageID #: 974




  contact with the forum state be related to or arise out of the asserting party’s cause of action.”

  Power Inv., LLC v. SL EC, LLC, 927 F.3d 914, 917 (6th Cir. 2019). The Sixth Circuit has

  held, that “specific jurisdiction comprises three elements: First, the defendant must

  purposefully avail himself of the privilege of acting in the forum state or causing a

  consequence in the forum state. Second, the cause of action must arise from the defendant's

  activities there. Finally, the acts of the defendant or consequences caused by the defendant

  must have a substantial enough connection with the forum state to make the exercise of

  jurisdiction over the defendant reasonable.” Conn, 667 F.3d at 713, quoting Bird v. Parsons,

  289 F.3d 865, 874 (6th Cir.2002).

         In analyzing Lindstedt’s claims, the Magistrate Judge finds that Bristow’s contacts

  with Ohio do not demonstrate that he purposefully availed himself of the privilege of acting in

  Ohio. None of Lindstedt’s claims against Bristow arise out of Bristow’s practice of law in

  Ohio. Moreover, other states have greater interest in the claims than Ohio as Bristow is a

  Michigan resident, Lindstedt is a Missouri resident and the injury alleged occurred in both

  Missouri and South Dakota.

         Lindstedt makes no objections to these conclusions of the Magistrate Judge. Instead

  he merely points the Court to the Rule 26 Report provided by Reo as Plaintiff and Bristow as

  Third Party Defendant as evidence of conspiracy and proof that the Court has personal

  jurisdiction over Bristow. However, this Court has already determined this action by Bristow

  is required under the Rules of Procedure and Court orders and did not arise out of Lindstedt’s




                                                  10
Case: 1:19-cv-02589-CAB Doc #: 90 Filed: 03/23/21 11 of 11. PageID #: 975




  claims.2

         Therefore, for the foregoing reasons, the Court adopts the Magistrate Judge’s Report

  and Recommendation (ECF #53) and grants Bristow’s Motion (ECF #25) to Dismiss for lack

  of personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2). Since this ruling is dispositive of

  Defendant Lindstedt’s claims against Kyle Bristow, it is not necessary to undertake the

  Fed. R. Civ. P. 12(b)(6) analysis.

         IT IS SO ORDERED.

         DATE: March 23, 2021


                                        s/Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        Senior United States District Judge




  2
         Insofar as the Court could construe Lindstedt’s arguments as claiming Bristow
         waived any personal jurisdiction by indicating he would defend this action on the
         merits, the Court finds Bristow filed his Motion to Dismiss for Lack of Personal
         Jurisdiction within days of being served with Lindstedt’s Complaint and therefore
         does not support any waiver argument.

                                                 11
